DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. USPG Pub. No.: US 2015/0260803.
Regarding Claim 1, Chen teaches a magnetic field sensor (figure 1, 10) for detecting motion of an object, comprising: 
one or more magnetic field sensing elements (14a, 14b, 14c) configured to generate a magnetic field signal in response to a magnetic field associated with the motion of the object (seen in figures 1-3); 
a detector (figure 1, 68) responsive to the magnetic field signal and to a threshold signal and configured to generate a comparison signal having edges occurring in response to a comparison of the magnetic field signal to the threshold signal (see figures 1, 2, and 5 in which the threshold generator 500 in figure 5 is taught as being components 174 and 132 as seen in figure 2 [0112].  Elements 132 and 174 of figure 2 are taught as being equivalent to the rotation detector 12 seen in figure 1.  Therefore the signals generated by the rotation detectors 12, seen in figure 1, are responsive to the magnetic field signal as well as the threshold signal.  These signals are compared in figure 2 and are input into direction detector 68, seen in figure 1); and 
a threshold generator (seen in figure 5, 500) configured to generate the threshold signal at a first level when a peak-to-peak value of the magnetic field signal is greater than a first predetermined value (see figure 4, 400, where the signal is larger and thus creates a larger threshold differential) and at a second level when the peak-to-peak value of the magnetic field signal is less than a second predetermined value different than the first predetermined value (see figure 4, 420, where the signal is smaller and thus creates a larger threshold differential).
Regarding Claim 2, Chen teaches the magnetic field sensor of claim 1, wherein the threshold generator is further configured to incrementally vary the threshold signal between the first level and the second level when the peak-to-peak value of the magnetic field signal varies between the first predetermined value and the second predetermined value (seen in figures 4 and 5).
Regarding Claim 3, Chen teaches the magnetic field sensor of claim 1, wherein the threshold generator is further configured to generate the threshold signal at a third, variable level when the peak-to-peak value of the magnetic field signal is between the first predetermined value and the second predetermined value, wherein the third, variable level varies based at least in part of one or more of a positive peak value of the magnetic field signal, a negative peak value of the magnetic field signal, and an offset amount (seen in figure 4 as a multitude of variable levels are shown with varying thresholds based on the peak amplitudes).
Regarding Claim 4, Chen teaches the magnetic field sensor of claim 3, wherein the third, variable level of the threshold signal is equal to the negative peak value of the magnetic field signal plus an offset amount when the magnetic field signal is rising and is equal to the positive peak value of the magnetic field signal minus the offset amount when the magnetic field signal is falling (seen in figure 4).
Regarding Claim 5, Chen teaches the magnetic field sensor of claim 3, wherein the first predetermined value of the peak- to-peak magnetic field signal corresponds to two times the offset amount and wherein the second predetermined value of the peak-to-peak magnetic field signal corresponds to the offset amount divided by a value of between approximately 0.6 and 0.8 (see figures 4-5, 7, and 11; see [0020], [0133], [0134], and [0149]).
Regarding Claim 6, Chen teaches the magnetic field sensor of claim 3, wherein the offset amount is selected during manufacture of the magnetic field sensor (see figures 4-5, 7, and 11; see [0020]; also see [0133], [0134], and [0149]).
Regarding Claim 7, Chen teaches the magnetic field sensor of claim 1, wherein the first level and second level of the threshold signal are each respective percentages of the peak-to-peak value of the magnetic field signal (see figures 4-5, 7, and 11; see [0020]).
Regarding Claim 8, Chen teaches the magnetic field sensor of claim 7, wherein the first level of the threshold signal corresponds to approximately 50% of the peak-to-peak value of the magnetic field signal (see figures 4-5, 7, and 11; see [0020]; examiner recommends using more definitive language rather than the term “approximately”).
Regarding Claim 9, Chen teaches the magnetic field sensor of claim 7, wherein the second level of the threshold signal corresponds to approximately 60% to 80% of the peak-to-peak value of the magnetic field signal when the magnetic field signal is rising and approximately 40% to 20% of the peak-to- peak value of the magnetic field signal when the magnetic field signal is falling (see figures 4-5, 7, and 11; see [0020]).
Regarding Claim 10, Chen teaches a method for detecting motion of an object with a magnetic field sensor, comprising: 
generating a magnetic field signal with one or more magnetic field sensing elements (figure 1, 68), the magnetic field signal indicative of the motion of the object (see figures 1, 2, and 5 in which the threshold generator 500 in figure 5 is taught as being components 174 and 132 as seen in figure 2 [0112].  Elements 132 and 174 of figure 2 are taught as being equivalent to the rotation detector 12 seen in figure 1.  Therefore the signals generated by the rotation detectors 12, seen in figure 1, are responsive to the magnetic field signal as well as the threshold signal.  These signals are compared in figure 2 and are input into direction detector 68, seen in figure 1); 
generating a threshold signal (seen in figure 5, 500) at a first level when a peak-to-peak value of the magnetic field signal is greater than a first predetermined value and at a second level when the peak-to-peak value of the magnetic field signal is less than a second predetermined value different than the first predetermined value (see figure 4, 400, where the signal is larger and thus creates a larger threshold differential; see figure 4, 420, where the signal is smaller and thus creates a larger threshold differential); and 
comparing the magnetic field signal to the threshold signal to generate a comparison signal having transitions occurring when the magnetic field signal crosses the threshold signal (seen in figure 4 and 11 and discussed in [0005] and [0102]).
Regarding Claim 11, Chen teaches the method of claim 10, wherein generating the threshold signal comprises incrementally varying the threshold signal between the first level and the second level when the peak-to-peak value of the magnetic field signal varies between the first and second predetermined values (seen in figures 4 and 5).
Regarding Claim 12, Chen teaches the method of claim 10, further comprising generating the threshold signal at a third, variable level when the peak-to-peak value of the magnetic field signal is between the first predetermined value and the second predetermined value, wherein the third, variable level varies based at least in part of one or more of a positive peak value of the magnetic field signal, a negative peak value of the magnetic field signal, and an offset amount (seen in figure 4 as a multitude of variable levels are shown with varying thresholds based on the peak amplitudes).
Regarding Claim 13, Chen teaches the method of claim 12, wherein the third, variable level of the threshold signal is equal to the negative peak value of the magnetic field signal plus an offset amount when the magnetic field signal is rising and is equal to the positive peak value of the magnetic field signal minus the offset amount when the magnetic field signal is falling (seen in figures 4 as a multitude of variable levels are shown with varying thresholds based on the peak amplitudes; also see figure 11).
Regarding Claim 14, Chen teaches the method of claim 12, wherein the first predetermined value of the peak-to-peak magnetic field signal corresponds to two times the offset amount and wherein the second predetermined value of the peak-to-peak magnetic field signal corresponds to the offset amount divided by a value of between approximately 0.6 and 0.8 (see figures 4-5, 7, and 11; see [0020]; also see [0133], [0134], and [0149]).
Regarding Claim 15, Chen teaches the method of claim 12, further comprising selecting the offset amount during manufacture of the magnetic field sensor (see [0149] in which a device was built in preemptively during manufacturing that automates this process).
Regarding Claim 16, Chen teaches the method of claim 10, wherein generating the threshold signal at the first and second levels comprises generating the threshold signal at respective percentages of the peak-to-peak value of the magnetic field signal (see figures 4-5, 7, and 11; see [0020]).
Regarding Claim 17, Chen teaches the method of claim 16, wherein generating the threshold signal at the first level comprises setting the threshold signal to approximately 50% of the peak-to-peak value of the magnetic field signal (see figures 4-5, 7, and 11; see [0020]).
Regarding Claim 18, Chen teaches the method of claim 16, wherein generating the threshold signal at the second level comprises setting the threshold signal to approximately 60% to 80% of the peak-to-peak value of the magnetic field signal when the magnetic field signal is rising and setting the threshold signal to approximately 40% to 20% of the peak-to-peak value of the magnetic field signal when the magnetic field signal is falling (see figures 4-5, 7, and 11; see [0020]).
Regarding Claim 19, Chen teaches a magnetic field sensor, comprising: 
means for generating a magnetic field signal with one or more magnetic field sensing elements (14a, 14b, 14c), the magnetic field signal indicative of motion of an object (seen in figures 1-3); 
means for generating a threshold signal (figure 1, 68) at a first level when a peak-to-peak value of the magnetic field signal is greater than a first predetermined value, at a second level when the peak-to-peak value of the magnetic field signal is less than a second predetermined value different than the first predetermined value, and at a third, variable level when the peak-to-peak value of the magnetic field signal is between the first and second predetermined values; and means for generating a sensor output signal based on a comparison of the magnetic field signal to the threshold signal (seen in figure 4 as a multitude of variable levels are shown with varying thresholds based on the peak amplitudes).
Regarding Claim 20, Chen teaches the magnetic field sensor of claim 19, wherein the threshold generating means is configured to generate the threshold signal at the third, variable level based on one or more of a positive peak value of the magnetic field signal, a negative peak value of the magnetic field signal, and an offset amount (seen in figures 4 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852